Order affirmed, with ten dollars costs and disbursements. Memorandum: This case differs from the case of Johnson v. Meyer (268 N. Y. 701), in that here the action is to recover principal, interest, and amounts paid for taxes upon the mortgaged property, while in Johnson v. Meyer (supra) the action was for interest and for. reimbursement of money paid for taxes alone, and it does not appear whether the principal was due or whether the principal may have been waived. The bond upon which this action is brought was conditioned upon the repaymenD of the loan, including principal and interest, and according to its terms the reimbursement of moneys paid by the obligee for taxes on the property covered by the mortgage accompanying the bond. All these obligations, which are in essence one, in our opinion originated simultaneously with the mortgage and were solely secured thereby within the meaning of section 1083-b of the Civil Practice Act. AE concur. (The order denies a motion to strike out separate defenses in an action to recover upon a bond which was secured by a mortgage.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.